               Case 1:15-cr-00867-RMB Document 668 Filed 09/17/20 Page 1 of 2




ROBERT M. CARY
  (202) 434-5175
  rcary@wc.com




                                         September 17, 2020



  Via ECF

  Hon. Richard M. Berman
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan U.S. Courthouse
  500 Pearl Street
  New York, New York 10007

             Re:   United States v. Türkiye Halk Bankasi A.Ş., S6 15 Cr. 867 (RMB)

   Dear Judge Berman:

        I write on behalf of Defendant Halkbank to object to tomorrow’s hearing on Defendant’s
  Motion to Dismiss the Indictment (ECF No. 645) proceeding as scheduled.

          Halkbank has petitioned the Second Circuit for a writ of mandamus regarding this
  Court’s denial of Halkbank’s motion to recuse the assigned judge (ECF No. 637). After this
  Court denied Halkbank’s motion to stay pending resolution of the mandamus petition (ECF No.
  664), Halkbank filed an emergency motion with the Second Circuit requesting a stay of
  proceedings in the District Court pending resolution of the mandamus petition. ECF No 23, In re
  Turkiye Halk Bankasi A.S., No. 20-3008 (2d Cir. 2020). In the motion, Halkbank contends that
  the assigned judge’s resolution of the motion to dismiss would cause irreparable harm.
  Halkbank contends that no motion to dismiss hearing should go forward until the Second Circuit
  has had an opportunity to resolve the petition.

          From the beginning, Halkbank has objected to this case proceeding until the recusal issue
  is resolved. At the June 30 scheduling conference, Halkbank requested that the briefing schedule
  for its motion to dismiss the indictment be set after the Court decided recusal. June 30, 2020,
  Hearing Tr., at 8:8–16. The Court instead set a briefing schedule that immediately followed
  briefing on recusal. Id. at 16:5–12. Halkbank reiterated its objection when it filed its motion to
  dismiss. ECF No. 645. When the Court denied Halkbank’s recusal motion, Halkbank
  immediately moved to stay until the Second Circuit had an opportunity to resolve its mandamus
  petition and requested an expedited briefing schedule. ECF No. 649. After the Court denied the
        Case 1:15-cr-00867-RMB Document 668 Filed 09/17/20 Page 2 of 2




September 17, 2020
Page 2

motion, Halkbank immediately moved for a stay from the Second Circuit. That motion is
currently under consideration.

       Halkbank respectfully objects to the hearing on Halkbank’s motion to dismiss proceeding
as scheduled.



                                                   Respectfully,

                                                   S/ Robert M. Cary
                                                   Robert M. Cary
                                                   Williams & Connolly LLP
                                                   650 Fifth Avenue, Suite 1500
                                                   New York, NY 10019
                                                   rcary@wc.com
                                                   202-434-5175

cc:    Counsel of record
